Title: From George Washington to John Hancock, 12–13 April 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town April 12[-13]th 1777

I am honoured with yours of the 10th accompanied with one from the Committee of Congress, to whom I have wrote very fully upon the subject of the Resolve for forming an Army upon the West side of Delaware and to which I refer you. I wish I could see any prospect of an Army, fit to make proper opposition, formed any where. You will perhaps be surprized at this, after the public Reports of the great Success of recruiting in all the States, but to convince you that these have been but bare Reports, I will give you the best information I have been able to collect, from actual Returns and other accounts.
New Hampshire. No returns, but a letter from Genl Heath says they are tolerably forward. all the Regiments go the Northward.
Massachusetts. About 400 Men raised to a Regt many of those yet to undergo innoculation. Seven of their Regiments go to the Northward, and Eight are to come to peekskill for the present.

Rhode Island. Only 360 Men inlisted in both Regiments the 1st April. 200 of those are yet to be innoculated. Genl Varnum writes me that he despairs of filling up the Regiments.
Connecticut. By a Return from Genl Parsons of the 4th April, about 1800 Men were recruited thro’ the whole State, they much dispersed, many to have the small pox and recruiting at a stand.
New York. About 200 Men to a Regiment, and from the peculiar Situation of that province, it will be almost impossible for them to fill up their Regiments, tho’ they exert themselves very much.
New Jersey. Between 200 and 300 to a Regt they also lay under many difficulties on account of the disaffection of their State, but their Officers are active and diligent.
Pennsylvania. Most of her Regiments are very backward, those most so, who have been longest recruiting.
Delaware State. No Return of their Regt.
Maryland. I have only the Return of one Regt which consists of 200 Men, but I do not beleive the others are in more forwardness. The disputes about the Rank of Officers has prevailed so much, that the recruiting Service has been in a manner neglected.
Virginia. The nine old Regiments will not exceed 1800 effective Men, and Govr Henry, in a letter which I received yesterday, informs me, that he did not think, that more than four of the six new ones would be filled. He proposes the expediency of raising Volunteer Companies, to serve seven or eight Months, to make up the deficiency. But this I shall object to on many accounts, particularly, that it would be introducing a Body of Men, who would look upon themselves at liberty to do what they pleased, and the moment their time expired, would leave us, tho’ at the most critical Juncture.
If the Men that are raised, few as they are, could be got into the Feild, it would be a matter of some Consolation, but every Method that I have been able to devise has proved ineffectual. If I send an Officer to collect the sick or scattered of his Regiment, it is ten to one but he neglects his duty—goes home on pleasure or Business, and the next that I hear of him, is, that he has resigned. Furloughs are no more attended to than if there was no limitation of time, and in short Sir, there is such a total depression of that military Ardor, which I hoped would have inspired every Officer when he found his pay genteely augmented, and the Army put upon a respectable footing, that it seems to me as if all public Spirit was sunk into the means of making money by the Service, or quarrelling upon the most trivial points of Rank.
I shall as soon as possible, transmit to the Board of War, a list of the appointments I have made in consequence of the powers vested in me.

If the appointments in the Hospital are not filled up before the Receipt of this, I would take the liberty of mentioning a Gentleman, who I think highly deserving of Notice, not only on account of his Abilities, but for the very great Assistance which he has afforded in the course of this winter, merely in the nature of a Volunteer. The Gentleman is Docr John Cochran, well known to all the Faculty, and particularly to Docr Shippen, who I suppose has mentioned him among the Candidates. The place for which the Doctor is well fitted, and which would be most agreeable to him, is Surgeon Genl to the Middle department. In this line he served all the last War in the British Service, and has distinguished himself this Winter particularly in his attention to the small pox patients and the wounded, which but for him and Docr Bond, must have suffered much, if not been totally neglected, as there were no other medical Gentlemen to be found.
If the appointment of Surgeon General is filled up, that of deputy Director of the middle department would be acceptable. I have been thus full in my recommendation, because Docr Cochran in a manner had my promise of one of the Capital appointments in the Hospital, upon a presumption that I should have had some hand in the nomination, by the Resolution of Congress, empowering me to fill all Commissions under the Rank of Brigadiers General.
13th I have this Moment recd a line from Genl Lincoln informing me that the Enemy attempted to surprize him, early this morning, at his post at Bound Brook, but he made good his Retreat to the pass of the Mountains just in his Rear, with trifling Loss. I have the Honor to be Sir Yr most obt Servt

Go: Washington

